Citation Nr: 1743038	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disability (to include poor circulation, gout, arthritis, and blood clots) as due to service-connected fracture of left femur with history of osteomyelitis and degenerative joint disease of the left knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Barry Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified in a travel Board hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a right leg disability as secondarily due to the service-connected fracture of left femur with history of osteomyelitis and degenerative joint disease of the left knee (hereinafter "left femur fracture") and entitlement to TDIU.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

Right Leg

The claim for a right leg disability should be remanded to determine whether any claimed right leg disability was caused by or aggravated by the service-connected fractured left femur disability.  There is competent evidence of a current disability or persistent or recurrent symptoms of a disability, to include complaints of pain in the right ankle and impressions of difficult gout, as noted in January 2010 VA treatment records.  Additionally, there is evidence indicating that a claimed right leg disability may have been caused or aggravated by a service-connected condition.  During the September 2016 hearing, the Veteran asserted through his representative that his service-connected left femur and knee disability caused an abnormal gait that caused him to favor his right leg.  Indeed, a January 2010 VA examination notes that the Veteran had a limping gait reportedly due to the left knee.  Currently, there is insufficient evidence on file for adjudication of the claim as the record lacks a medical nexus opinion.  

As such, remand is warranted for clarification of the Veteran's right leg diagnosis and whether any such diagnosis is related to the service-connected fractured left femur disability.  On remand, an examiner should determine whether any claimed right leg disability is proximately due to or aggravated by the Veteran's service connected fractured left femur disability.  

TDIU

The Board preliminarily notes that the Veteran meets the schedular criteria for TDIU because his current service-connected disabilities stem from one single accident in service and combines to meet the required disability ratings as set forth in 38 C.F.R. § 4.16(a).  However, remand is warranted prior to adjudication in order to determine whether the Veteran can obtain and engage in substantially gainful activity.  

To the extent that the January 2010 VA examinations noted the Veteran's reports of avoiding certain activities, such as walking more than a quarter of a mile and standing or sitting more than 30 minutes, the Board finds that a medical opinion is warranted.  Indeed, the January 2010 examiner stated that he was unable to say without speculation as to what effect the service-connected disabilities would have on occupation as the Veteran was not working.  The Board finds that remand for an addendum opinion would be helpful.  

Additionally, a July 2010 VA vocational rehabilitation evaluation found that the Veteran had an impairment/handicap to employability, due in part to his service-connected disabilities; however, the evaluation also considered non-service-connected disabilities, such as gout arthritis.  Further, the Veteran testified during the September 2016 hearing that he was denied social security disability benefits, but was informed by an expert that there was no employer that would hire someone, such as the Veteran, who could not sit, stand, or lay down for more than 15 minutes.  

In light of the above, the Board finds that additional development is warranted as the TDIU claim appears to be inextricably intertwined with the claim for a right leg disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, an addendum opinion should be obtained with respect to the functional impairment of the Veteran's service-connected disabilities, and efforts should be made to obtain any records from the Social Security Administration.  

Finally, any outstanding VA and private treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Request Social Security Administration records, including medical records, relevant to the Veteran's claims.  Associate any secured records with the claims file.

2.  Obtain any outstanding VA treatment records not already of record relating to the claims.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of any right leg disability.  The Veteran currently resides in Colombia, so standard procedures for scheduling an examination for a foreign resident should be followed.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed right leg disability since December 2008, even if the diagnosis subsequently resolved during the appeal period.  

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that any right leg disability is caused by or otherwise related to active service. 

c)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any right leg disability, is proximately due to or the result of the service-connected fracture of left femur with history of osteomyelitis and degenerative joint disease of the left knee.  

c)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any right leg disability is aggravated beyond its natural progress by the service-connected fracture of left femur with history of osteomyelitis and degenerative joint disease of the left knee. 

d)  Discuss the functional impairment of any right leg disability, with specific regard to his ability to function in a work setting and perform sedentary and physical tasks.

If aggravation is found, to the extent feasible, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.
The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

4.  Forward the Veteran's claims file to an appropriate clinician for an opinion on the functional impairments of the Veteran's service-connected disabilities.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  The clinician is requested to review the electronic claims file, to include this remand.  Following review of the claims file, the clinician should discuss the functional impairment of the Veteran's service-connected disabilities, with specific regard to his ability to function in a work setting and perform sedentary tasks and physical tasks.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

5.  Conduct any additional development deemed necessary for adjudication of the TDIU claim.  

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




